Exhibit 10.1

AMENDMENT NO. 1

to the

Asset Purchase Agreement

by and between Medarex, Inc. and Valentis, Inc.

THIS AMENDMENT No. 1 TO THE ASSET PURCHASE AGREEMENT (“Amendment No. 1”) is made
and entered into as of January 26, 2007 (“First Amendment Effective Date”), by
and between Medarex, Inc. (“Medarex” or “Buyer” and Valentis, Inc. (“Valentis”
or “Seller”), each a Party and, collectively “Parties.”

Capitalized terms used in this Amendment No. 1 that are not otherwise defined
herein shall have the meanings set forth in the Collaboration Agreement, with an
original Effective Date of January 15, 2007, and as amended.

WHEREAS, Medarex and Valentis are Parties to an Asset Purchase Agreement
concerning the Del-1 mAb Program, that contains an original Effective Date of
January 15, 2007 and an original Closing Date of January 19, 2007; and

WHEREAS, each of Medarex and Valentis, pursuant to the Amendment No. 1, wishes
to change the Effective Date and the Closing Date of the Asset Purchase
Agreement, as well as make one other change to the Asset Purchase Agreement.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties agree to amend the Asset Purchase Agreement as
follows:

1.             Any and all date references that correspond to the defined term,
the Effective Date shall be deleted and the following date shall be substituted
for the original Effective Date in each and every instance the Effective Date
appears in the Asset Purchase Agreement:  January 26, 2007.

2.             Any and all date references that correspond to the defined term,
the Closing Date shall be deleted and the following date shall be substituted
for the original Closing Date in each and every instance the Closing Date
appears in the Asset Purchase Agreement:  January 26, 2007.

3.             At the end of the first paragraph/the preamble of the Asset
Purchase Agreement, the period shall be deleted and the following shall be added
to define the term “Party/Parties”:

“each a Party, and, collectively Parties.”

4.             This Amendment No. 1 amends the terms of the Asset Purchase
Agreement as expressly provided above.  The Asset Purchase Agreement, as amended
and including all of its


--------------------------------------------------------------------------------


other terms and conditions that are not amended, remains in full force and
effect.  This Amendment No. 1 is deemed integrated into and part of the Asset
Purchase Agreement, and is governed by all other applicable provisions of the
Asset Purchase Agreement.

5.             The Parties agree that this Amendment No. 1 may be executed in
counterparts and by facsimile.

6.             This Amendment No. 1 shall be governed by and construed in
accordance with the laws of the State of California, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Amendment No. 1 to the substantive law of another
jurisdiction.

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 1 to be executed
by their duly authorized representatives as of the First Amendment Effective
Date.

Medarex, Inc.

 

Valentis, Inc.

 

 

 

 

 

 

By:

/s/ Ron Pepin

 

By:

/s/ Benjamin F. McGraw, III

 

 

 

Name:

Ron Pepin, Ph. D.

 

Name:

Benjamin F. McGraw, III, Pharm. D.

 

 

 

Title:

Senior Vice President, Business Development

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 


--------------------------------------------------------------------------------


ASSET PURCHASE AGREEMENT

BETWEEN

VALENTIS, INC.

AND

MEDAREX

EFFECTIVE DATE – JANUARY 15, 2007


--------------------------------------------------------------------------------


LIST OF EXHIBITS

 

 

 

Page

 

 

 

 

 

Exhibit A

 

List of Patents

 

18

 

 

 

 

 

Exhibit B

 

Contracts and License Agreements

 

19

 

 

 

 

 

Exhibit C

 

Materials

 

20

 

 

 

 

 

Exhibit D

 

Bill of Sale

 

25

 

 

 

 

 

Exhibit E

 

Letter from Valentis to Vanderbilt

 

26

 

i


--------------------------------------------------------------------------------


This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of January 15, 2007
(the “Effective Date”), between VALENTIS, INC., a Delaware corporation, (acting
on behalf of itself and as agent for its Affiliates) (“Valentis” or “Seller”),
and MEDAREX, Inc. a New Jersey corporation (“Medarex” or “Buyer”).

WHEREAS, Valentis desires to sell the Acquired Assets, on the terms and
conditions set forth in this Agreement; and

WHEREAS, Medarex wishes to purchase, on the terms and conditions set forth in
this Agreement, the Acquired Assets excluding all Liabilities, past, present or
future related to the Acquired Assets.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements of the Parties contained in this Agreement, intending
to be legally bound, the Parties hereby agree as follows:


ARTICLE I.


SALE AND PURCHASE OF ASSETS

Section 1.01  Purchase; and Sale       On January 15, 2007 or such date as the
Parties agree to in writing (“Closing Date”). Valentis shall, and shall cause
its Affiliates, on the terms and subject to the conditions of this Agreement, to
sell, assign, transfer, convey and deliver to Medarex, free and clear of all
encumbrances, and Medarex shall purchase from Valentis and its Affiliates, all
of the right, title and interest in, to and under the Acquired Assets, for a
fully paid fee of: Two Hundred and Fifty Thousand Dollars ($250,000) U.S.
(“Purchase Price”).  The purchase and sale of the Acquired Assets are referred
to in this Agreement collectively as the “Acquisition”.


SECTION 1.02 TRANSFER OF ASSETS  


(A)           MEDAREX DESIRES TO PURCHASE AND VALENTIS DESIRES TO SELL,
TRANSFER, ASSIGN, BARGAIN, CONVEY AND DELIVER ALL RIGHT, TITLE AND INTEREST TO
MEDAREX OF CERTAIN INTELLECTUAL PROPERTY (INCLUDING ALL PATENTS, PATENT
APPLICATIONS AND TRADE SECRETS)  CONTRACTS AND LICENSE AGREEMENTS, KNOW-HOW,
DATA, INFORMATION AND MATERIALS RELATING TO THE DEVELOPMENTAL ENDOTHELIAL
LOCUS-1 (“DEL-1”) GENE, DEL-1 PROTEIN, AND CERTAIN DEL-1 ANTIBODIES
(COLLECTIVELY “DEL-1 MAB PROGRAM”) THAT ARE OWNED, IN-LICENSED OR OTHERWISE
CONTROLLED BY VALENTIS SOLELY AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND AS
CONTAINED IN THE EXHIBITS TO THIS AGREEMENT (LISTED BELOW) (COLLECTIVELY, THE
“ACQUIRED ASSETS”):

(I)            THE INTELLECTUAL PROPERTY (INCLUDING THE PATENTS) SET FORTH IN
EXHIBIT A AND ANY DIVISIONS, CONTINUATIONS, CONTINUATIONS-IN-PART,
REEXAMINATIONS, REISSUES, SUBSTITUTIONS, RENEWALS, RESTORATIONS, ADDITIONS OR
REGISTRATIONS THEREOF, AS WELL AS ANY NON-U.S. COUNTERPARTS THEREOF AND
EXTENSIONS AND SUPPLEMENTARY PROTECTION CERTIFICATES BASED THEREON;

(II)           MATERIALS DESCRIBED IN EXHIBIT C

1


--------------------------------------------------------------------------------


(III)          THE LICENSE AGREEMENTS SET FORTH IN EXHIBIT B (THE “CONTRACTS”);

(IV)          ALL THE RIGHTS OWNED OR CONTROLLED BY VALENTIS RELATED EXCLUSIVELY
TO THE ACQUIRED ASSETS; AND

(v)           all information, materials, files, documents, instruments, papers,
books and records (scientific or financial) of Valentis to the extent related to
the Acquired Assets.


(B)           DELIVERY OF ACQUIRED ASSETS.  VALENTIS SHALL PROMPTLY EXECUTE AND
DELIVER TO MEDAREX ANY AND ALL ASSIGNMENTS, ENDORSEMENTS AND OTHER DOCUMENTS
NECESSARY TO EFFECTUATE THE TERMS AND CONDITIONS OF THIS AGREEMENT.  ON THE
CLOSING DATE, VALENTIS SHALL MAKE AVAILABLE TO MEDAREX POSSESSION OF THE
ACQUIRED ASSETS, PROVIDED HOWEVER THAT THE EXPENSE OF RETRIEVING, REMOVING AND
TRANSFERRING THE ACQUIRED ASSETS SHALL BE BORN EXCLUSIVELY BY VALENTIS. 
VALENTIS’ ASSIGNMENT OF THE CONTRACTS TO MEDAREX EXPRESSLY INCLUDES ALL RIGHTS
THEREIN, INCLUDING WITHOUT LIMITATION, ANY RIGHT TO RECEIVE OR OBLIGATION TO
MAKE PAYMENT FOR PRODUCTS LICENSED AND SERVICES RENDERED AFTER THE CLOSING DATE
OF THIS AGREEMENT, AND, AFTER THE CLOSING DATE, TO RECEIVE GOODS AND SERVICES
AND TO ASSERT CLAIMS AND TO TAKE OTHER ACTIONS WITH RESPECT TO BREACHES AND
DEFAULTS THEREUNDER (“ASSIGNED CONTRACTS”), PROVIDED, THAT THIS AGREEMENT SHALL
NOT CONSTITUTE AN ASSIGNMENT OR ATTEMPTED ASSIGNMENT OR AGREEMENT TO ASSIGN AN
ASSIGNED CONTRACT IF AN ASSIGNMENT OR ATTEMPTED ASSIGNMENT OF AN ASSIGNED
CONTRACT WITHOUT THE CONSENT OF THE OTHER PARTY OR PARTIES THERETO WOULD
CONSTITUTE A BREACH OF THE ASSIGNED CONTRACT.  IF, AFTER THE CLOSING DATE, THERE
EXIST ANY UNCOMPLETED OR INEFFECTIVE ASSIGNED CONTRACTS TO MEDAREX, VALENTIS, AT
ITS SOLE COST, WILL OBTAIN, AND MEDAREX WILL COOPERATE WITH VALENTIS TO OBTAIN,
WITHIN THIRTY (30) BUSINESS DAYS AFTER THE CLOSING DATE, ANY CONSENTS REQUIRED
FOR THE ASSIGNMENT OF ANY ASSIGNED CONTRACT TO MEDAREX OR ANY NOVATIONS OF THE
ASSIGNED CONTRACT TO MAKE MEDAREX A PARTY DIRECTLY (“TIME TO OBTAIN CONSENTS”). 
MEDAREX SHALL PROMPTLY PROVIDE NOTICE TO VALENTIS OF ANY AND ALL CONSENTS,
NOVATIONS OR ASSIGNMENTS THAT IT HAS NOT RECEIVED DURING THE TIME TO OBTAIN
CONSENTS AND VALENTIS SHALL PROMPTLY COOPERATE WITH MEDAREX TO OBTAIN ANY AND
ALL CONSENTS, NOVATIONS OR ASSIGNMENTS NOT RECEIVED.  IF SUCH CONSENT OR
NOVATION IS NOT OBTAINED WITHIN THE TIME TO OBTAIN CONSENTS OR IF AN ATTEMPTED
ASSIGNMENT WOULD BE INEFFECTIVE OR IMPAIR MEDAREX’S RIGHTS UNDER THE APPLICABLE
ASSIGNED CONTRACT, THE PARTIES MAY, IN MEDAREX’S SOLE OPTION (I) COOPERATE TO
INSURE THAT THE BENEFITS OF THE ASSIGNED CONTRACT WILL INURE TO MEDAREX
(INCLUDING THE REMITTANCE BY VALENTIS TO MEDAREX OF ANY REVENUES PAID TO
VALENTIS WHICH WOULD BE MEDAREX’S REVENUE IF THE ASSIGNED CONTRACTS HAVE BEEN
ASSIGNED); AND (2) COOPERATE TO INSURE THAT VALENTIS PERFORMS AND DISCHARGES ALL
OF MEDAREX’S OBLIGATIONS UNDER THE ASSIGNED CONTRACTS AS A SUBCONTRACTOR OR
OTHERWISE (“WORKAROUND DUE TO INEFFECTIVE ASSIGNMENT”).  IF MEDAREX DECIDES TO
OPT AGAINST PURSUING THE WORKAROUND DUE TO INEFFECTIVE ASSIGNMENT AND MEDAREX
HAS PROVIDED TIMELY NOTICE TO VALENTIS OF ANY AND ALL CONSENTS OR ASSIGNMENTS
NOT RECEIVED BY MEDAREX DURING THE TIME TO OBTAIN CONSENTS, THEN THIS AGREEMENT
SHALL AUTOMATICALLY BECOME NULL AND VOID,  VALENTIS SHALL IMMEDIATELY RETURN TO
MEDAREX THE PURCHASE PRICE IN FULL, AND EACH PARTY SHALL BE RELIEVED OF ANY AND
ALL OBLIGATIONS TO THE OTHER PARTY THAT ARE SET FORTH IN THIS AGREEMENT,
FINANCIAL OR OTHERWISE, EXCEPT THE SURVIVAL OF COVENANTS OBLIGATIONS.

2


--------------------------------------------------------------------------------



(C)           MEDAREX ACKNOWLEDGES AND AGREES THAT IT IS NOT ACQUIRING ANY
RIGHTS, TITLE OR INTEREST IN, TO OR UNDER, AND THE ACQUIRED ASSETS SHALL NOT
INCLUDE, ANY OF THE FOLLOWING ASSET(S) (THE “EXCLUDED ASSETS”):

(I)            ANY AND ALL CASH AND CASH EQUIVALENTS OF VALENTIS OR ANY OF ITS
AFFILIATES;

(II)           ANY AND ALL OTHER MANUFACTURING EQUIPMENT AND PACKAGING ASSETS
OWNED OR LEASED BY VALENTIS OR ANY OF ITS AFFILIATES THAT RELATE TO THE ACQUIRED
ASSETS;

(III)          ANY AND ALL VALENTIS NAMES AND ANY AND ALL LOGOS, VARIATIONS OR
DERIVATIVES THEREOF EXCEPT FOR THE TRADENAMES EXPRESSLY INCLUDED IN EXHIBIT A AS
PART OF THE ACQUIRED ASSETS;

(IV)          ANY AND ALL REFUNDS OR CREDITS OF TAXES NOT ATTRIBUTABLE TO THE
ACQUIRED ASSETS;

(V)           ANY AND ALL RETAINED INFORMATION, EXCEPT AS EXPRESSLY PROVIDED IN
SECTION 1.02 (B);

(VI)          ANY AND ALL OTHER INTELLECTUAL PROPERTY OR INTELLECTUAL PROPERTY
RIGHTS THAT (A) DO NOT PERTAIN TO THE ACQUIRED ASSETS; AND (2) ARE NOT PART OF
THE LIST OF PATENTS IN EXHIBIT A (COLLECTIVELY, “EXCLUDED IP”);AND

(VII)         ANY AND ALL RIGHTS, CLAIMS AND CREDITS OF VALENTIS OR ANY OF ITS
AFFILIATES ARISING UNDER INSURANCE POLICIES AND ALL GUARANTEES, WARRANTIES,
INDEMNITIES AND SIMILAR RIGHTS IN FAVOR OF VALENTIS OR ANY OF ITS AFFILIATES
RELATING TO ANY EXCLUDED ASSET.


(D)           MEDAREX SHALL ACQUIRE THE ACQUIRED ASSETS FREE AND CLEAR OF ALL
LIENS AND LIABILITIES.


SECTION 1.03 NO ASSUMED LIABILITIES, MEDAREX ASSUMED OBLIGATIONS AND EXCLUDED
LIABILITIES  


(A)           MEDAREX AGREES, EFFECTIVE AS OF THE CLOSING DATE, TO ASSUME THOSE
LIABILITIES OF VALENTIS EXPRESSLY LISTED IN THIS SECTION 1.03 (A) (COLLECTIVELY,
THE “ASSUMED LIABILITIES” AND AS DEFINED IN SECTION 7.02 OF THIS AGREEMENT):  NO
ASSUMED LIABILITIES.


(I) MEDAREX SHALL ASSUME, EFFECTIVE AS OF THE CLOSING DATE, AND FROM AND AFTER
THE CLOSING DATE, ONLY THOSE CONTRACTS, AGREEMENTS, COVENANTS AND/OR OBLIGATIONS
THAT PERTAIN TO THE ACQUIRED ASSETS AND THAT ARE LISTED IN THE EXHIBITS TO THIS
AGREEMENT (“MEDAREX ASSUMED OBLIGATIONS”). THE FOREGOING SHALL NOT IN ANYWAY
LIMIT OR BE CONSTRUED TO LIMIT MEDAREX’S INDEMNITY OBLIGATIONS AS SET FORTH IN
SECTION 4.02(C)

(b)           Except as expressly set forth in Section 1.03 (a) above, Medarex
shall not assume or become obligated in any way to pay any Liabilities, debts or
obligations of Valentis whatsoever, including but not limited to any liabilities
or obligations, including taxes and other

3


--------------------------------------------------------------------------------


charges, now or hereafter arising from Valentis’ business activities that took
place prior to the Closing Date.  All Liabilities, debts and obligations of
Valentis not expressly assumed by Medarex under this Agreement are “Excluded
Liabilities”; Excluded Liabilities include, but are not limited to:

                    (i)   any Liens and encumbrances to which the Acquired
Assets are subject, or would have been subject to,  prior to and/or on the
Closing Date;

                    (ii)    any liability or obligation relating to Taxes of
Valentis, including any interest or penalties related thereto;

                    (iv)    any warranty or performance liability claims
relating to the Acquired Assets which arose prior to and/or on the Closing Date;
and

                    (v)  any liability or obligation of the Valentis, absolute
or contingent, known or unknown not expressly agreed to be assumed by Medarex
pursuant to this Agreement.


SECTION 1.04  CLOSING; CLOSING DELIVERIES


(A)         THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
(THE “CLOSING”) WILL TAKE PLACE ON THE CLOSING DATE.


(B)           ON THE CLOSING DATE, VALENTIS SHALL DELIVER OR CAUSE TO BE
DELIVERED TO MEDAREX THE FOLLOWING:

(I)            THE ACQUIRED ASSETS IN SUCH MUTUALLY AGREEABLE FORMAT AS
REASONABLY REQUESTED; AND

(II)           COPIES OF ALL FILES AND RECORDS RELATING TO THE ACQUIRED ASSETS.


(C)           ON THE CLOSING DATE, MEDAREX, SUBJECT TO THE TERMS AND CONDITIONS
OF THIS AGREEMENT, SHALL DELIVER TO VALENTIS THE FOLLOWING:

(i)            The full and complete Purchase Price, payable to Valentis by wire
transfer of immediately available funds to a bank account designated in writing
by Valentis.

(d)           If the Closing does not occur on the Closing Date, or such later
date upon which Medarex and Valentis may agree to in writing, this Agreement
shall terminate upon written notice of termination given by either Party that is
not in default of its obligations hereunder, and thereupon this Agreement shall
become null and void and no Party will have any further rights or obligations
under this Agreement, except with respect to the Survival of Covenants
obligations.


ARTICLE II.


REPRESENTATIONS AND WARRANTIES OF VALENTIS

Valentis represents and warrants to Medarex as follows:

4


--------------------------------------------------------------------------------



SECTION 2.01     ORGANIZATION VALENTIS IS DULY ORGANIZED, VALIDLY EXISTING AND
IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE.


SECTION 2.02  AUTHORITY; EXECUTION AND DELIVERY; ENFORCEABILITY VALENTIS HAS THE
REQUISITE CORPORATE POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT
AND TO PERFORM ALL OF ITS OBLIGATIONS HEREUNDER.  THE EXECUTION AND DELIVERY OF
THIS AGREEMENT AND THE PERFORMANCE BY VALENTIS OF ITS OBLIGATIONS HEREUNDER HAVE
BEEN AUTHORIZED BY ALL REQUISITE CORPORATE ACTION ON ITS PART.  THIS AGREEMENT
HAS BEEN VALIDLY EXECUTED AND DELIVERED BY VALENTIS.  ASSUMING THAT THIS
AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY MEDAREX, THIS
AGREEMENT CONSTITUTES A VALID AND BINDING OBLIGATION OF VALENTIS, ENFORCEABLE
AGAINST VALENTIS IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY
BE LIMITED BY (A) BANKRUPTCY, INSOLVENCY, MORATORIUM, REORGANIZATION OR OTHER
LAWS OF GENERAL APPLICABILITY RELATING TO OR AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND GENERAL PRINCIPLES OF EQUITY; AND (B) LAWS
LIMITING THE AVAILABILITY OF SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF OR OTHER
EQUITABLE REMEDIES. NONE OF THE FOLLOWING:  THE EXECUTION AND DELIVERY OF THIS
AGREEMENT BY VALENTIS, THE PERFORMANCE BY VALENTIS OF ITS OBLIGATIONS UNDER THIS
AGREEMENT OR THE CONSUMMATION OF THE ACQUISITION, KNOWINGLY:

(I)            VIOLATES THE CERTIFICATE OF INCORPORATION, BY-LAWS OR OTHER
ORGANIZATIONAL DOCUMENTS OF VALENTIS;

(II)           CONFLICTS IN ANY RESPECT WITH OR RESULTS IN A VIOLATION OR BREACH
OF, OR CONSTITUTES A DEFAULT UNDER, ANY CONTRACT, AGREEMENT OR INSTRUMENT TO
WHICH VALENTIS IS A PARTY OR BY WHICH VALENTIS OR ANY ACQUIRED ASSET IS BOUND,
OR RESULTS IN THE CREATION OR IMPOSITION OF ANY LIEN UPON ANY ACQUIRED ASSET;

(III)          CONFLICTS OR VIOLATES WITH ANY EXISTING LAW (INCLUDING COMMON
LAW), STATUTE, RULE, REGULATION, ORDINANCE, JUDGMENT, ORDER OR DECREE (EACH, A
“LAW”) APPLICABLE TO VALENTIS OR THE ACQUIRED ASSETS; OR

(IV)          MATERIALLY IMPAIRS VALENTIS’ ABILITY TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY OR MATERIALLY DELAYS THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.


(B)           NO FILING WITH, AND NO PERMIT, AUTHORIZATION, CONSENT OR APPROVAL
OF ANY GOVERNMENTAL ENTITY IS NECESSARY FOR THE CONSUMMATION BY VALENTIS OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


SECTION 2.03     TITLE TO ASSETS (A)     AS OF THE EFFECTIVE DATE OF THIS
AGREEMENT, AND SUBJECT TO THE RIGHTS HELD BY VANDERBILT UNIVERSITY TO CERTAIN
PATENTS THAT MEDAREX ACKNOWLEDGES WERE FULLY DISCLOSED TO MEDAREX HERETOFORE AS
ADDRESSED IN A LETTER FROM VALENTIS TO VANDERBILT, CONTAINING A SIGNED
ACKNOWLEDGEMENT FROM VANDERBILT, ATTACHED AS EXHIBIT E TO THIS AGREEMENT,
VALENTIS AND/OR ITS AFFILIATES HAVE GOOD AND VALID TITLE TO ALL OF THE ACQUIRED
ASSETS, IN EACH CASE, FREE AND CLEAR OF ALL LIENS AND VALENTIS AND/OR ITS
AFFILIATES ARE THE SOLE LEGAL AND BENEFICIAL OWNER OF THE ACQUIRED ASSETS AND
HAVE THE RIGHT TO SELL THEM TO MEDAREX IN ACCORDANCE WITH THIS AGREEMENT.

5


--------------------------------------------------------------------------------



(B)           VALENTIS AND/OR ITS AFFILIATES HAVE THE SOLE AND EXCLUSIVE RIGHT
TO ENFORCE, LICENSE OR TRANSFER, WITHOUT PAYMENT TO ANY THIRD PARTY, EACH ITEM
OF THE ACQUIRED ASSETS.


SECTION 2.04     INTELLECTUAL PROPERTY RIGHTS


(A)         EXCEPT AS SET FORTH HEREIN, NEITHER VALENTIS NOR ANY OF ITS
AFFILIATES HAS GRANTED ANY OPTION, LICENSE OR RIGHT TO USE ANY OF THE ACQUIRED
ASSETS.


(B)        VALENTIS HAS NO KNOWLEDGE OF ANY CLAIM MADE AGAINST VALENTIS OR
BROUGHT BY ANY THIRD PARTY ARISING FROM THE ACQUIRED ASSETS AS OF THE EFFECTIVE
DATE OF THIS AGREEMENT.


SECTION 2.05     MATERIAL FACTS NEITHER THIS AGREEMENT NOR ANY WRITTEN STATEMENT
OR CERTIFICATE FURNISHED IN CONNECTION HEREWITH OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY, CONTAINS AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO
STATE A MATERIAL FACT THAT IS NECESSARY IN ORDER TO MAKE THE STATEMENTS
CONTAINED HEREIN AND THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
ARE MADE, NOT MISLEADING.  THERE ARE NO FACTS THAT AFFECT, OR IN THE FUTURE
MIGHT REASONABLY BE EXPECTED TO AFFECT, ADVERSELY THE ACQUIRED ASSETS IN ANY
MATERIAL RESPECT THAT IS NOT SET FORTH IN THIS AGREEMENT.

Section 2.06     No Proceedings There are no proceedings pending or, to the
Knowledge of Valentis, threatened against Valentis which would reasonably be
expected to affect Valentis’ ability to consummate the transactions contemplated
by this Agreement.


SECTION 2.07     BROKERS OR FINDERS NEITHER VALENTIS NOR ITS AFFILIATES HAVE
RETAINED ANY AGENT, BROKER, INVESTMENT BANKER, FINANCIAL ADVISOR OR OTHER FIRM
OR PERSON THAT IS OR WILL BE ENTITLED TO ANY BROKERS’ OR FINDER’S FEE OR ANY
OTHER COMMISSION OR SIMILAR FEE IN CONNECTION WITH ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AND THERE ARE NO CLAIMS FOR ANY OF THE
FOREGOING.


SECTION 2.08     DISCLAIMER


EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE ACQUIRED ASSETS ASSIGNED BY
VALENTIS PURSUANT TO THIS AGREEMENT ARE PROVIDED “AS IS” WITHOUT ANY WARRANTY,
EXPRESS, IMPLIED OR STATUTORY AND VALENTIS EXPRESSLY DISCLAIMS ANY WARRANTY OF
NON-INFRINGEMENT, FITNESS FOR A PARTICULAR PURPOSE OR MERCHANTABILITY WITH
RESPECT TO ANY ACQUIRED ASSET ASSIGNED OR DELIVERED PURSUANT TO THIS AGREEMENT. 
THIS DISCLAIMER IS AN ESSENTIAL PART OF THE BARGAIN BETWEEN VALENTIS AND
MEDAREX.


ARTICLE III.


REPRESENTATIONS AND WARRANTIES OF MEDAREX

Medarex represents and warrants to Valentis as follows:


SECTION 3.01     ORGANIZATION MEDAREX IS DULY ORGANIZED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF THE STATE OF NEW JERSEY.  MEDAREX HAS ALL
REQUISITE CORPORATE POWER

6


--------------------------------------------------------------------------------



AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO PERFORM ALL OF ITS
OBLIGATIONS HEREUNDER.

Section 3.02     Authority; Execution and Delivery; Enforceability  The
execution and delivery of this Agreement and the performance by Medarex of its
obligations hereunder have been authorized by all requisite corporate action on
the part of Medarex.  This Agreement has been validly executed and delivered by
Medarex.  Assuming that this Agreement has been duly authorized, executed and
delivered by Valentis, this Agreement constitutes a valid and binding obligation
of Medarex, enforceable against Medarex in accordance with its terms, except as
such enforceability may be limited by (a) bankruptcy, insolvency, moratorium,
reorganization or other laws of general applicability relating to or affecting
the enforcement of creditors’ rights generally and general principles of equity;
and (b) law limiting the availability of specific performance, injunctive relief
or other equitable remedies.


(A)           NONE OF THE FOLLOWING: EXECUTION AND DELIVERY OF THIS AGREEMENT BY
MEDAREX, THE PERFORMANCE BY MEDAREX OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR
THE CONSUMMATION OF THE ACQUISITION:

(I)            VIOLATES THE CERTIFICATE OF INCORPORATION, BY-LAWS OR OTHER
ORGANIZATIONAL DOCUMENTS OF MEDAREX ;

(II)           CONFLICTS IN ANY RESPECT WITH OR RESULTS IN A VIOLATION OR BREACH
OF, OR CONSTITUTES A DEFAULT UNDER, ANY MATERIAL CONTRACT, AGREEMENT OR
INSTRUMENT TO WHICH MEDAREX IS A PARTY OR BY WHICH MEDAREX IS BOUND;

(III)          CONFLICTS OR VIOLATES WITH ANY EXISTING LAW APPLICABLE TO
MEDAREX;  OR

(IV)          MATERIALLY IMPAIRS MEDAREX’S ABILITY TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY OR MATERIALLY DELAYS THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.


(B)           NO FILING WITH, AND NO PERMIT, AUTHORIZATION, CONSENT OR APPROVAL
OF, ANY GOVERNMENTAL ENTITY IS NECESSARY FOR THE CONSUMMATION BY MEDAREX OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


SECTION 3.03     BROKERS OR FINDERS NEITHER MEDAREX NOR ITS AFFILIATES HAVE
RETAINED ANY AGENT, BROKER, INVESTMENT BANKER, FINANCIAL ADVISOR OR OTHER FIRM
OR PERSON THAT IS OR WILL BE ENTITLED TO ANY BROKERS’ OR FINDER’S FEE OR ANY
OTHER COMMISSION OR SIMILAR FEE IN CONNECTION WITH ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AND THERE ARE NO CLAIMS FOR ANY OF THE
FOREGOING.


SECTION 3.04     NO PROCEEDINGS THERE IS NO PROCEEDINGS PENDING OR, TO THE
KNOWLEDGE OF MEDAREX, THREATENED AGAINST MEDAREX WHICH WOULD REASONABLY BE
EXPECTED TO AFFECT MEDAREX’S ABILITY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT.

7


--------------------------------------------------------------------------------



ARTICLE IV.


COVENANTS

Section 4                Conditions to Closing

(a)           Conditions to Medarex’s Obligations.  The obligations of Medarex
under this Agreement shall be subject to the satisfaction and fulfillment of
each of the following conditions, except as Medarex may expressly waive the same
in writing:

(i)            Accuracy of Representations and Warranties on Closing Date.  The
representations and warranties made herein by Valentis shall be true and correct
in all material respects, and not misleading in any material respect, on and as
of the date given, and on and as of the Closing Date with the same force and
effect as though such representations and warranties were made on and as of the
Closing Date.

(ii)           Compliance.  As of the Closing Date, Valentis shall have compiled
in all material respects with, and shall have fully performed, in all material
respects, all conditions, covenants and obligations imposed on Valentis and
required to be performed or complied with by Valentis at, or prior to, the
Closing Date.

(iii)          Delivery of the Acquired Assets.  Valentis shall have made the
Acquired Assets available to Medarex as set forth in this Agreement.

(iv)          Delivery of Closing Documents.  Valentis shall have delivered, and
Medarex shall have received, the documents described in this Agreement,
including the Exhibits.

(b)           Conditions to Valentis’ Obligations   The obligations of Valentis
hereunder shall be subject to the satisfaction and fulfillment of each of the
following conditions, except as Valentis may expressly waive the same in
writing:

(i)            Accuracy of Representations and Warranties on Closing Date.  The
representations and warranties made herein by Medarex shall be true and correct
in all material aspects, and not misleading in any material aspect, on and as of
the date given, and on and as of the Closing Date with the same force and effect
as though such representations and warranties were made on and as of the Closing
Date.

(ii)           Compliance.  Medarex shall have complied in all material respects
with, and shall have fully performed, the terms, conditions, covenants and
obligations of this Agreement imposed thereon to be performed or complied with
by Medarex at, or prior to, the Closing Date.

(iii)          Payment.  Medarex shall have transmitted by wire transfer and
Valentis shall have received payment of the Purchase Price in accordance with
this Agreement.

8


--------------------------------------------------------------------------------



SECTION 4.01           PROPERTY TRANSFER TAXES EXCEPT AS OTHERWISE PROVIDED
HEREIN, ANY FEES, CHARGES, TAXES OR OTHER PAYMENTS REQUIRED TO BE MADE TO ANY
GOVERNMENTAL ENTITY IN CONNECTION WITH THE TRANSFER OF THE ACQUIRED ASSETS
PURSUANT TO THE TERMS OF THIS AGREEMENT (COLLECTIVELY, “TRANSFER TAXES”) SHALL
BE PAID BY VALENTIS.  VALENTIS AND MEDAREX SHALL COOPERATE IN TIMELY MAKING AND
FILING ALL FILINGS, TAX RETURNS, REPORTS AND FORMS AS MAY BE REQUIRED WITH
RESPECT TO ANY TAXES PAYABLE IN CONNECTION WITH THE TRANSFER OF THE ACQUIRED
ASSETS.


SECTION 4.02           FURTHER ASSURANCES; ETC. EACH PARTY SHALL, FROM TIME TO
TIME AFTER THE CLOSING AND WITHOUT ADDITIONAL CONSIDERATION (EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN THIS AGREEMENT), EXECUTE AND DELIVER SUCH FURTHER
INSTRUMENTS AND TAKE SUCH OTHER COMMERCIALLY REASONABLE ACTION AS MAY BE
REASONABLY REQUESTED BY THE OTHER PARTY TO MAKE EFFECTIVE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


(A)           FROM AND AFTER THE CLOSING DATE, NEITHER VALENTIS NOR ANY OF ITS
AFFILIATES SHALL MAKE ANY USE OF THE ACQUIRED ASSETS.  VALENTIS SHALL HOLD
HARMLESS AND INDEMNIFY MEDAREX, AND ITS RESPECTIVE OFFICERS, DIRECTOR,
EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS, AGAINST: (I) ANY CLAIMS, ACTIONS,
JUDGMENTS OR AWARDS ARISING OUT OF OR RELATING TO VALENTIS’ ACTIVITIES IN
CONNECTION WITH THE ACQUIRED ASSETS ON OR PRIOR TO THE CLOSING DATE; OR (II) A
VALENTIS BREACH OF ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT IN THIS
AGREEMENT OR IN ANY CERTIFICATE OR INSTRUMENT DELIVERED PURSUANT HERETO;
PROVIDED THAT VALENTIS SHALL HAVE NO OBLIGATION FOR ANY CLAIM ARISING FROM ANY
USE OF THE ACQUIRED ASSETS BY MEDAREX AFTER THE CLOSING DATE DUE TO ANY CLINICAL
RESEARCH, NON-CLINICAL RESEARCH OR COMMERCIAL USE BY MEDAREX, OR MODIFICATION OF
THE ACQUIRED ASSETS BY OR FOR MEDAREX, OR THE SALE OF LICENSE OF THE ACQUIRED
ASSETS BY MEDAREX.


(B)           VALENTIS SHALL TAKE NO ACTION, AT ANY TIME, TO DISPARAGE OR
DIMINISH THE VALUE OF THE ACQUIRED ASSETS.


(C)           MEDAREX SHALL HOLD HARMLESS AND INDEMNIFY VALENTIS, ITS RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS, AGAINST: (I) ANY
CLAIMS, ACTIONS, JUDGMENTS OR AWARDS ARISING OUT OF OR RELATED TO MEDAREX’S USE
OF THE ACQUIRED ASSETS FOLLOWING THE CLOSING DATE DUE TO ANY CLINICAL RESEARCH,
NON-CLINICAL RESEARCH,OR COMMERCIAL USE BY MEDAREX, OR MODIFICATION OF THE
ACQUIRED ASSETS BY OR FOR MEDAREX, OR THE SALE OR LICENSE OF THE ACQUIRED ASSETS
BY MEDAREX; OR (II) A MEDAREX BREACH OF ANY REPRESENTATION, WARRANTY, COVENANT
OR AGREEMENT IN THIS AGREEMENT OR IN ANY CERTIFICATE OR INSTRUMENT DELIVERED
PURSUANT HERETO; PROVIDED THAT MEDAREX SHALL HAVE NO OBLIGATION FOR ANY CLAIM
ARISING FROM ANY USE OF THE ACQUIRED ASSETS BY VALENTIS ON OR PRIOR TO THE
CLOSING DATE, INCLUDING ANY OBLIGATION FOR THE ACTIVITIES OF VALENTIS’
EMPLOYEES, AFFLIATES, SUPPLIERS, AGENTS, CONTRACTORS, DISTRIBUTORS OR CUSTOMERS.


SECTION 4.03           NO USE OF VALENTIS NAMES EXCEPT FOR THE MEDAREX’S USE OF
TRADENAMES INCLUDED IN EXHIBIT A AS PART OF THE ACQUIRED ASSETS AND MEDAREX’S
USE OF ANY SUPPLIES PROVIDED TO MEDAREX BY VALENTIS WHICH RELATE TO THE ACQUIRED
ASSETS AND/OR ARE LISTED IN THE EXHIBITS TO THIS AGREEMENTS, MEDAREX SHALL NOT
USE ANY SIGNS OR STATIONERY, PURCHASE ORDER FORMS, PACKAGING, LABELING OR OTHER
SIMILAR ITEMS OR SUPPLIES, ADVERTISING AND PROMOTIONAL MATERIALS, PRODUCT,
TRAINING AND SERVICE LITERATURE AND MATERIALS, OR COMPUTER PROGRAMS OR LIKE
MATERIALS (COLLECTIVELY, THE “SUPPLIES”) THAT INCLUDE OR CONTAIN ANY TRADEMARK,
TRADE NAMES, SERVICE MARK OR CORPORATE OR

9


--------------------------------------------------------------------------------



BUSINESS NAMES OF VALENTIS OR ITS AFFILIATES (OR ANY LOGO, VARIATION OR
DERIVATIVE THEREOF) (COLLECTIVELY, “VALENTIS NAMES”).  NOTHING IN THIS SECTION
4.03 SHALL BE DEEMED AS TRANSFERRING ANY RIGHTS IN, TO OR UNDER THE VALENTIS
NAMES.


SECTION 4.04           BULK TRANSFER LAWS VALENTIS AND ITS AFFILIATES, AND
SUCCESSOR(S) OF VALENTIS AND ITS AFFILIATES SHALL HOLD HARMLESS INDEMNIFY
MEDAREX AND ITS AFFILIATES, AND ITS RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, SUCCESSORS AND ASSIGNS AGAINST ANY NON- COMPLIANCE BY VALENTIS AND ITS
AFFILIATES, AND SUCCESSOR(S) OF VALENTIS AND ITS AFFILIATES, WITH THE PROVISIONS
OF ANY SO-CALLED “BULK TRANSFER LAW” AND/OR FOR ANY CLAIMS OF THE CREDITORS OF
VALENTIS AND ITS AFFILIATES, AND SUCCESSOR(S) OF VALENTIS AND ITS AFFILIATES OF
ANY JURISDICTION IN CONNECTION WITH THE SALE OF THE ACQUIRED ASSETS TO MEDAREX. 
VALENTIS AND ITS AFFILIATES, AND SUCCESSOR(S) OF VALENTIS AND ITS AFFILIATES
SHALL HOLD HARMLESS AND INDEMNIFY MEDAREX AND ITS AFFILIATES, AND ITS RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS FOR ANY TAX
LIABILITY THAT RESULTS FROM ANY SUCH NON-COMPLIANCE OR CLAIMS OF CREDITORS.


SECTION 4.05           POST-CLOSING COOPERATION


(A)           MEDAREX AND VALENTIS SHALL COOPERATE WITH EACH OTHER, AND SHALL
CAUSE THEIR OFFICERS, EMPLOYEES, AGENTS, AUDITORS, AFFILIATES AND
REPRESENTATIVES TO COOPERATE WITH EACH OTHER, AFTER THE CLOSING DATE, TO ENSURE
THE ORDERLY TRANSITION OF THE ACQUIRED ASSETS FROM VALENTIS TO MEDAREX.


(B)           NEITHER PARTY SHALL BE REQUIRED BY THIS SECTION 4.05 TO TAKE ANY
ACTION THAT WOULD UNREASONABLY INTERFERE WITH THE CONDUCT OF ITS BUSINESS OR
UNREASONABLY DISRUPT ITS NORMAL OPERATIONS.

Section 4.06           Press Releases and Public Announcements

Neither Party shall issue any press release or make any disclosure or public
announcement relating to the financial terms of this Agreement or the identity
of the other Party without the prior written approval of the other Party, which
shall not be unreasonably withheld.

Section 4.07           Survival of Covenants

Each of the covenants set forth in Article IV and all covenants, representations
and warranties, including indemnity obligations, made in the Agreement, shall
survive the Closing Date.


ARTICLE V.


INDEMNIFICATION PROCESS

In the case of any claim asserted by a Third Party against a Party entitled to
indemnification under this Agreement (the “Indemnified Party”), notice shall be
given by the Indemnified Party to the Party required to provide indemnification
(the “Indemnifying Party”) promptly after such Indemnified Party has actual
knowledge of any claim as to which indemnity may be sought, and the Indemnified
Party shall permit the Indemnifying Party (at the expense of

10


--------------------------------------------------------------------------------


such Indemnifying Party) to assume the defense of any claim or any litigation
resulting therefrom; provided that (a) the counsel for the Indemnifying Party
who shall conduct the defense of such claim or litigation shall be reasonably
satisfactory to the Indemnified Party, (b) the Indemnified Party may participate
in such defense at such Indemnified Party’s expense, and (c) the omission by any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its indemnification obligation under this Agreement except
to the extent that such omission results in a failure of actual notice to the
Indemnifying Party and such Indemnifying Party is materially damaged as a result
of such failure to give notice.  Except with the prior written consent of the
Indemnified Party, no Indemnifying Party, in the defense of any such claim or
litigation, shall consent to entry of any judgment or enter into any settlement
that provides for injunctive or other non-monetary relief affecting the
Indemnified Party or that does not include as an unconditional term thereof the
giving by each claimant or plaintiff to such Indemnified Party of a release from
all liability with respect to such claim or litigation.  In the event that the
Indemnified Party shall in good faith determine that the conduct of the defense
of any claim subject to indemnification hereunder or any proposed settlement of
any such claim by the Indemnifying Party might be expected to affect adversely
the Indemnified Party’s Tax liability or the ability of the Indemnified Party to
conduct its business, or that the Indemnified Party may have available to it one
or more defenses or counterclaims that are inconsistent with one or more of
those that may be available to the Indemnifying Party in respect of such claim
or any litigation relating thereto, the Indemnified Party shall have the right
at all times to take over and assume control over the defense, settlement,
negotiations or litigation relating to any such claim at the sole cost of the
Indemnifying Party; provided that if the Indemnified Party does so take over and
assume control, the Indemnified Party shall not settle such claim or litigation
without the written consent of the Indemnifying Party, such consent not to be
unreasonably withheld or delayed. In the event that the Indemnifying Party does
not accept the defense of any matter as above provided, the Indemnified Party
shall have the full right to defend against any such claim or demand and shall
be entitled to settle or agree to pay in full such claim or demand with the
written consent of the Indemnifying Party, such consent not to be unreasonably
withheld or delayed.  In any event, the Indemnifying Party and the Indemnified
Party shall cooperate in the defense of any claim or litigation subject to this
section and the records of each shall be available to the other with respect to
such defense.


ARTICLE VI.

LIMITATION OF LIABILITY


SECTION 6.01           DISCLAIMER OF CONSEQUENTIAL DAMAGES.  NEITHER PARTY WILL
BE LIABLE TO THE OTHER PARTY FOR ANY LOSS, INDIRECT, SPECIAL, CONSEQUENTIAL OR
INCIDENTAL DAMAGES OF ANY KIND (INCLUDING LOST PROFITS) REGARDLESS OF FORM OR
THEORY OF LAW OR OTHERWISE EVEN IF IT HAS BEEN ADVISED OF THE POSSIBILITY.


SECTION 6.02           LIABILITY CAP BETWEEN THE PARTIES.  EXCEPT IN THE CASE OF
THE PARTIES INDEMNITY OBLIGATIONS TO ONE ANOTHER, AS SET FORTH IN ARTICLE 4  AND
ARTICLE V OF THIS AGREEMENT,, THE TOTAL CUMULATIVE LIABILITY OF EITHER PARTY TO
THE OTHER SHALL NOT EXCEED THE TOTAL AMOUNT OF THE PURCHASE PRICE PAID TO
VALENTIS, I.E., MEDAREX’S TOTAL CUMMULATIVE LIABILITY TO VALENTIS SHALL NOT

11


--------------------------------------------------------------------------------



EXCEED TWO HUNDRED AND FIFTY THOUSAND DOLLARS ($250,000) U.S. AND VALENTIS’
TOTAL CUMULATIVE LIABILITY TO MEDAREX SHALL NOT EXCEED TWO HUNDRED AND FIFTY
THOUSAND DOLLARS ($250,000) U.S..


ARTICLE VII.


MISCELLANEOUS


SECTION 7.01           NOTICES EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN,
ANY NOTICE OR OTHER DOCUMENTS TO BE GIVEN UNDER THIS AGREEMENT SHALL BE IN
WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN IF SENT BY REGISTERED POST,
NATIONALLY RECOGNIZED OVERNIGHT COURIER OR CONFIRMED FACSIMILE TRANSMISSION TO A
PARTY (FOLLOWED BY HARD COPY BY MAIL) OR DELIVERED IN PERSON TO A PARTY AT THE
ADDRESS OR FACSIMILE NUMBER SET OUT BELOW FOR SUCH PARTY OR SUCH OTHER ADDRESS
AS THE PARTY MAY FROM TIME TO TIME DESIGNATE BY WRITTEN NOTICE TO THE OTHER:


(A)           IF TO VALENTIS, TO:

Valentis, Inc.
863A Mitten Road
Burlingame, CA  94010
Attention : CEO, President
Facsimile No: (650) 652-1990

with a required copy to:

the arts and technology law group
Three Embarcadero Center, Suite 600
San Francisco, CA  94111
Attention: Gregory Alan Rutchik, Esq.
Facsimile No: (415) 399-9444


(B)           IF TO MEDAREX, TO:

MEDAREX, Inc.
707 State Road
Princeton, NJ 08540
Attn: General Counsel
Facsimile No: 609-430-4215


WITH A REQUIRED COPY TO:


CONTRACTS ADMINISTRATOR AT MEDAREX AT THE SAME ADDRESS AND FACSIMILE NUMBER.

Any such notice or other document shall be deemed to have been received by the
addressee three (3) Business Days following the date of dispatch of the notice
or other document by post or, where the notice or other document is sent by
overnight courier, by hand or is given by facsimile, simultaneously with the
transmission or delivery thereof.

12


--------------------------------------------------------------------------------



SECTION 7.02           DEFINITIONS; INTERPRETATION CERTAIN CAPITALIZED TERMS
USED IN THIS AGREEMENT SHALL HAVE THE MEANINGS ASSIGNED TO THEM THROUGHOUT THE
AGREEMENT.  IN ADDITION,  FOR PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS
SHALL BE DEFINED IN ACCORDANCE WITH THE DEFINITIONS PROVIDED BELOW:

“Affiliate” shall mean, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, such Person. A Person shall be
regarded as in control of another Person if such Person owns, or directly or
indirectly controls, more than fifty percent (50%) of the voting securities (or
comparable equity interests) or other ownership interests of the other Person,
or if such Person directly or indirectly possesses the power to direct or cause
the direction of the management or policies of the other Person, whether through
the ownership of voting securities, by contract or any other means whatsoever,
provided, however, that for purposes of this Agreement, the term “Affiliate”
shall not include subsidiaries in which a Party or its Affiliates owns a
majority of the ordinary voting power to elect a majority of the Board of
Directors, but is restricted from electing such majority by contract or
otherwise, until such time as such restrictions are no longer in effect.

“Business Day” shall mean any day other than (a) a Saturday or Sunday or (b) any
other day on which commercial banks in New York City are authorized or required
by law to close.

“Materials” shall mean the cell lines, antibodies and purified protein solely as
expressly described in Exhibit C.

“Closing” shall mean the date on which Valentis, on the terms and conditions of
this Agreement, sells, assigns, transfers, conveys and delivers to Medarex, free
and clear of all encumbrances, and Medarex purchases from Valentis, all of the
right, title and interest in, to and under the Acquired Assets, for the Purchase
Price.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Governmental Entity” shall mean any federal, state, local or non-United States
government, legislature, governmental agency, administrative agency or
commission or other governmental authority or instrumentality or any United
States or non-United States court of competent jurisdiction.

“Knowledge of Valentis” shall mean the actual knowledge of the executive
officers of the Company after due inquiry.  The term “due inquiry” shall mean
such inquiry by the applicable person as such person would normally be
reasonably expected to make in the ordinary course of his or her regular and
usual duties as an owner, director, officer of key employee of a corporation.

 “Liabilities” means any past, present or future known or unknown (asserted or
unasserted, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, and due or to become due) debt, obligation, duty or liability of
any nature (including any liability for Taxes or Liens and any, undisclosed,
unfixed, unsecured, unmatured, unaccrued, unasserted, contingent, conditional,
inchoate, implied, vicarious, joint, several or secondary liability)

13


--------------------------------------------------------------------------------


pertaining to Valentis, relating to Valentis’ business activity in connection
with the Acquired Asset and/or relating to the Acquired Asset itself, regardless
of whether such debt, obligation, duty or liability would be required to be
disclosed on a balance sheet prepared in accordance with generally accepted
accounting principles applied on a consistent basis.

“Lien(s)” shall mean any lien (statutory or otherwise), claim, charge, option,
security interest, pledge, mortgage, restriction, financing statement or similar
encumbrance of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any lease having substantially the same
effect as any of the foregoing and any assignment or deposit arrangement in the
nature of a security device).

“Party” shall mean Valentis or Medarex and, when used in the plural, shall mean
Valentis and Medarex and in the case of both parties shall include its
Affiliates.

“Patents” shall mean all patents and patent applications, and all additions,
divisions, continuations, continuations-in-part, substitutions, reissues,
extensions, registrations and renewals.

“Person” shall mean any individual, group, corporation, partnership or other
organization or entity (including any Governmental Entity).

“Retained Information” shall mean those books and records prepared and
maintained by Valentis and all Tax records.

“Tax Return” shall mean any report, return or other information filed with any
taxing authority with respect to Taxes imposed upon or attributable to the
Acquired Assets.

“Taxes” shall mean any and all taxes, charges, fees, tariffs, imports, required
deposits, levies or other like assessments, including, but not limited to,
transfer, income, profits, net worth, asset, value added transactions, gains,
gross receipts, excise, inventory, property (real, personal or intangible),
custom duty, sales, use, license, withholding, payroll, employment, social
security, capital stock and franchise taxes, imposed by any Governmental Entity.

“Third Party” shall mean any Person who or which is neither a Party nor an
Affiliate of a Party.


(A)           IN THE EVENT OF AN AMBIGUITY OR IF A QUESTION OF INTENT OR
INTERPRETATION ARISES, THIS AGREEMENT SHALL BE CONSTRUED AS IF DRAFTED JOINTLY
BY THE PARTIES, AND NO PRESUMPTION OR BURDEN OF PROOF SHALL ARISE FAVORING OR
DISFAVORING ANY PARTY BY VIRTUE OF THE AUTHORSHIP OF ANY PROVISIONS OF THIS
AGREEMENT.


(B)           THE DEFINITIONS OF THE TERMS USED IN THIS AGREEMENT SHALL APPLY
EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE
CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.  ANY REFERENCE TO DOLLARS SHALL MEAN UNITED STATES
DOLLARS.  IN THIS AGREEMENT, THE WORDS “INCLUDE”,  “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”, AND THE WORD
“WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD
“SHALL”.  UNLESS THE

14


--------------------------------------------------------------------------------



CONTEXT REQUIRES OTHERWISE, IN THIS AGREEMENT (I) ANY DEFINITION OF OR REFERENCE
TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT IN THIS AGREEMENT SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY
RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN
OR THEREIN), (II) ANY REFERENCE IN THIS AGREEMENT TO ANY PERSON SHALL BE
CONSTRUED TO INCLUDE THE PERSON’S SUCCESSORS AND ASSIGNS, (III) THE WORDS
“HEREIN”, “HEREOF” AND “HEREUNDER”, AND WORDS OF SIMILAR IMPORT, SHALL BE
CONSTRUED TO REFER TO THIS AGREEMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR
PROVISION HEREOF, AND (IV) ALL REFERENCES IN THIS AGREEMENT TO ARTICLES,
SECTIONS, EXHIBITS SHALL BE CONSTRUED TO REFER TO ARTICLES, SECTIONS, AND
EXHIBITS OF THIS AGREEMENT.


SECTION 7.03           DESCRIPTIVE HEADINGS THE DESCRIPTIVE HEADINGS HEREIN ARE
INSERTED FOR CONVENIENCE ONLY AND ARE NOT INTENDED TO BE PART OF OR TO AFFECT
THE MEANING OR INTERPRETATION OF THIS AGREEMENT.


SECTION 7.04           COUNTERPARTS THIS AGREEMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND THE SAME AGREEMENT
AND SHALL BECOME EFFECTIVE WHEN ONE OR MORE SUCH COUNTERPARTS HAVE BEEN SIGNED
BY EACH OF THE PARTIES AND DELIVERED TO THE OTHER PARTY.


SECTION 7.05           ENTIRE AGREEMENT THIS AGREEMENT, ALONG WITH THE EXHIBITS
HERETO AND THERETO CONTAIN THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE
PARTIES HERETO WITH RESPECT TO THE ACQUISITION AND SUPERSEDE ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS RELATING TO THE ACQUISITION.  NEITHER PARTY SHALL
BE LIABLE OR BOUND TO ANY OTHER PARTY IN ANY MANNER BY ANY REPRESENTATIONS,
WARRANTIES OR COVENANTS OTHER THAN AS SPECIFICALLY SET FORTH IN THIS AGREEMENT.


SECTION 7.06           FEES AND EXPENSES EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
IN THIS AGREEMENT, REGARDLESS OF WHETHER OR NOT ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT ARE CONSUMMATED, EACH PARTY SHALL BEAR ITS OWN
FEES AND EXPENSES INCURRED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.


SECTION 7.07           GOVERNING LAW THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF CALIFORNIA,
WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES OF SUCH STATE, AND, WHERE
APPROPRIATE, APPLICABLE FEDERAL LAW.


SECTION 7.08           ASSIGNMENT NEITHER PARTY MAY TRANSFER OR ASSIGN THIS
AGREEMENT, DIRECTLY OR INDIRECTLY, OR ANY OF ITS RIGHTS HEREUNDER WITHOUT THE
PRIOR WRITTEN CONSENT OF THE OTHER PARTY, OTHER THAN (A) TO ONE OR MORE
AFFILIATES OR (B) TO A SUCCESSOR IN CONNECTION WITH THE TRANSFER OR SALE OF ALL
OR SUBSTANTIALLY ALL OF ITS BUSINESS RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE
PARTIES AND THEIR PERMITTED SUCCESSORS AND ASSIGNS.


SECTION 7.09           AMENDMENTS AND WAIVERS THIS AGREEMENT MAY NOT BE AMENDED
EXCEPT BY AN INSTRUMENT IN WRITING SIGNED ON BEHALF OF EACH OF THE PARTIES
HERETO.  BY AN INSTRUMENT IN WRITING, MEDAREX, ON THE ONE HAND, OR VALENTIS, ON
THE OTHER HAND, PROVIDED BY ONE PARTY TO THE OTHER PARTY, EACH RESPECTIVE PARTY
MAY WAIVE THE COMPLIANCE OF THE OTHER PARTY REQUIRED UNDER

15


--------------------------------------------------------------------------------



THIS AGREEMENT WITH RESPECT TO ANY TERM OR PROVISION OF THIS AGREEMENT THAT SUCH
OTHER PARTY WAS OR IS OBLIGATED TO COMPLY WITH OR PERFORM.


SECTION 7.10           SUCCESSORS AND ASSIGNS THIS AGREEMENT SHALL BE BINDING
UPON AND INURE SOLELY TO THE BENEFIT OF THE PARTIES, THEIR SUCCESSORS AND
PERMITTED ASSIGNS.  NOTHING IN THIS AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED
TO OR SHALL CONFER UPON ANY OTHER THIRD PARTY ANY RIGHT, BENEFITS OR REMEDIES OF
ANY NATURE WHATSOEVER UNDER OR BY REASON OF THIS AGREEMENT.

Section 7.11           Severability In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstances, is
held invalid, illegal or unenforceable in any respect for any reason, the
parties shall negotiate in good faith with a view to the substitution therefor
of a suitable and equitable solution in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid provision;
provided, however, that the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein or therein shall not be in any way impaired thereby, it being intended
that all of the rights and privileges of the parties hereto and thereto shall be
enforceable to the fullest extent permitted by law.

Section 7.12           Governing Law; Consent to Jurisdiction  This Agreement
shall be governed by, interpreted and construed in accordance with the laws of
the State of California, without regard to its conflicts of law principles. 
Each of Medarex and Valentis submits to the jurisdiction of California for the
purposes of any suit, action or other proceeding arising out of this Agreement
or any transaction contemplated hereby.  Each of Medarex and Valentis agrees to
commence any such action, suit or proceeding in the San Francisco, California. 
Each of Medarex and Valentis waives any objection to the laying of venue of any
action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby hereby agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.


SECTION 7.13           NON-WAIVER ANY FAILURE ON THE PART OF A PARTY TO ENFORCE
AT ANY TIME OR FOR ANY PERIOD OF TIME ANY OF THE PROVISIONS OF THIS AGREEMENT
SHALL NOT BE DEEMED OR CONSTRUED, EXCEPT IF AN EXPRESS WRITTEN WAIVER WAS
AUTHORIZED BY SUCH PARTY, TO BE A WAIVER OF SUCH PROVISIONS OR OF ANY RIGHT OF
SUCH PARTY THEREAFTER TO ENFORCE EACH AND EVERY SUCH PROVISION ON ANY SUCCEEDING
OCCASION OR BREACH THEREOF.

Costs.  Each Party agrees to indemnify and keep indemnified the other Party
against any and all reasonable legal costs and/or expenses incurred by the other
Party as a result of any breach of this Agreement by the indemnifying Party.

Equitable Relief.  Each Party agrees that on any breach of this Agreement by it,
the other Party shall be entitled to any appropriate injunctive and/or other
equitable relief in relation to such breach.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

16


--------------------------------------------------------------------------------


 

 

VALENTIS, INC. (on behalf of itself and as agent
for its Affiliates)

 

 

 

 

 

By:

/s/ Ben McGraw

 

 

 

Name: Ben McGraw

 

 

Title: President & Chief Executive Officer

 

 

 

 

MEDAREX, INC.

 

 

 

 

 

By:

/s/ Ron Pepin

 

 

 

 

Name: Ron Pepin

 

 

 

Title: Senior Vice President, Business Development

 

 

17


--------------------------------------------------------------------------------


EXHIBIT A

LIST OF PATENTS

For each Item (a – h) below, Valentis shall deliver to Medarex the following
Acquired Assets:

List of inventor contact information and attorney/agent contact information

 Original physical patent files, including non-privileged communications with
law firm, file histories and related cases that have been abandoned or lapsed. 
Electronic copy of specifications, figures and miscellaneous electronic
documents where available

Inventions disclosures and supporting material

a.                                       US Patent No. 7,041,801(09/237,981)
“Antibodies Binding to Polypeptides encoded by Developmentally-Regulated
Endothelial Cell Locus-1”

b.                                      US Patent No. 5,874,562 (08/480,229)
“Nucleic Acid Encoding Developmentally Regulated Endothelial Cell Locus-1”

c.                                       U.S. Patent No. 5,877,281

d.                                      U.S. Patent Application Serial No.
08/659,235

e.                                       WO96/40769 (evolved)

f.                                         CA2,224,012(pending)

g.                                      EP96919201.2, pub. as EP854883,
(pending)

h.                                      JP09-501771 (1997), pub. as JP
11-507527, A (1999), (pending)


--------------------------------------------------------------------------------


EXHIBIT B

CONTRACTS and LICENSE AGREEMENTS

License Agreement between Vanderbilt University and Progenitor, Inc.
(dated July 17, 1995)
(containing the assignment of patents/patent applications from Progenitor to
Vanderbilt)

Amendment to License Agreement between Vanderbilt University and Progenitor,
Inc., Dated July 17, 1995
(dated March 22, 1999)
(containing the acquisition by Valentis (formerly named Megabios) of the
Progenitor interest)

19


--------------------------------------------------------------------------------


EXHIBIT C


MATERIALS

Product Name

 

Lot Number

 

Concentration

 

Quantity

Mu Del- 1 Protein

 

BS R010054

 

1mg/ml

 

1 vial

Hu Del-1 Antibody

 

15B.6H4

 

7mg/ml

 

17 vials/1ml

 

 

 

 

 

 

6 vials/ 100µl

 

 

 

 

 

 

9 vials/50µl

 

 

BA 1,2-5E4-6F7-1C07

 

1.8mg/ml

 

32 vials

 

 

BA 1,2-5E4-1A01

 

1.04mg/ml

 

32vials

Mu Del-1 Antibody

 

Clone 2.23 E5-2G8

 

1mg/ml

 

3 vial/200µl

 

 

 

 

 

 

1 vial/500µl

 

 

Clone 2.26 E7-1B8

 

0.95mg/mL

 

3 vials/1ml

 

 

 

 

 

 

1 vial/200µl

 

 

Clone 2.23 H102-E12

 

0.6mg/ml

 

2 vials/200µl

 

 

 

 

 

 

1 vial/100µl

 

 

Clone 2G8

 

1mg/ml

 

8vials/100µl

 

 

 

 

 

 

8vials/1ml

Hu Del-1 Protein

 

DJJ

 

0.3mg/ml

 

6 vials/500µl

 

 

BDS 100505

 

 

 

8 ml

Del-1 minor stock plaque virus

 

51198 clon

 

 

 

9 clones

RAD mutant

 

51898

 

 

 

9 clones

Del-1 major stock plaque virus

 

5/11/1998

 

 

 

15 vials

Del-1 major Baculovirus

 

092398MGR

 

 

 

1 vial

RAD Baculovirus

 

82098

 

 

 

4 vials

Mudel-1 protein

 

 

 

 

 

3 vials

Del-1 major HTS Baculovirus

 

5/19/1998

 

 

 

1 vial

Hu Del-1 pree bleed from BALBC

 

11/4/2003

 

 

 

5 vials

 

 

12/22/2003

 

 

 

5 vials

 

 

1/19/2004

 

 

 

5 vials

 

 

6/30/2004

 

 

 

4 vials

 

 

8/5/2004

 

 

 

4 vials

 

 

9/7/2004

 

 

 

4 vials

 

 

6/9/2005

 

 

 

5 vials

 

 

7/18/2005

 

 

 

5 vials

 

 

8/14/2005

 

 

 

5 vials

Hu Del-1 BA 1,2 5EO4

 

1A01

 

 

 

~3-5ml ea

 

 

1B10

 

 

 

 

 

 

1EO1

 

 

 

 

 

 

neg contrl

 

 

 

 

Hu Del-1BA 1,2 6F07

 

2E1O

 

 

 

 

 

 

2G08

 

 

 

 

 

 

1C07

 

 

 

 

 

 

neg contrl

 

 

 

 

Baculovirus stock pDL

 

pDL 1809 LX-1-3

 

 

 

9 viials

 

 

Negative Control

 

 

 

1 vial

 

 

Positive Control

 

 

 

1 vial

 

20


--------------------------------------------------------------------------------


 

Product Name

 

Lot Number

 

Concentration

 

Quantity

Mouse Del-1 fusion

 

1A3

 

 

 

~2ml

 

 

1A4

 

 

 

 

 

 

1A7

 

 

 

 

 

 

1B3

 

 

 

 

 

 

1C1

 

 

 

 

 

 

1C12

 

 

 

 

 

 

1E 12

 

 

 

 

 

 

1G11

 

 

 

 

 

 

1H3

 

 

 

 

 

 

4A5

 

 

 

 

 

 

4C11

 

 

 

 

 

 

4E 10

 

 

 

 

 

 

5G6

 

 

 

 

 

 

6G8

 

 

 

 

 

 

7E 8

 

 

 

 

 

 

7G10

 

 

 

 

 

 

8A2

 

 

 

 

 

 

8A9

 

 

 

 

 

 

8B1

 

 

 

 

 

 

8H7

 

 

 

 

 

 

8H9

 

 

 

 

 

 

8H10

 

 

 

 

 

 

9A8

 

 

 

 

 

 

9A9

 

 

 

 

 

 

8D3

 

 

 

 

 

 

8F1

 

 

 

 

 

 

8F12

 

 

 

 

 

 

8G2

 

 

 

 

 

 

8H5

 

 

 

 

 

 

9A12

 

 

 

 

 

 

9B2

 

 

 

 

 

 

9B6

 

 

 

 

 

 

9D11

 

 

 

 

 

 

9F11

 

 

 

 

 

 

9H8

 

 

 

 

 

 

10B10

 

 

 

 

 

 

10C2

 

 

 

 

 

 

10C3

 

 

 

 

 

 

10E 2

 

 

 

 

 

 

10H2

 

 

 

 

 

 

10H6

 

 

 

 

 

 

10H7

 

 

 

 

 

 

10H9

 

 

 

 

 

 

11H3

 

 

 

 

 

 

11H7

 

 

 

 

 

 

12E 1

 

 

 

 

 

 

13E 1

 

 

 

 

 

21


--------------------------------------------------------------------------------


 

Product Name

 

Lot Number

 

Concentration

 

Quantity

 

 

13E 2

 

 

 

 

 

 

14D6

 

 

 

 

 

 

11D9

 

 

 

 

 

 

11D1 control,term bleed

 

 

 

 

Frozen plasmid

 

PCPG MCS J.3x2

 

 

 

 

 

 

PCPG MCS K.3x2

 

 

 

 

 

 

PCPG MCS Cx2

 

 

 

 

 

 

PCPG LAC ZJ.3.1x2

 

 

 

 

 

 

PCPG DL 1821 B3x2

 

 

 

 

 

 

PCPG DL 1821 B5x2

 

 

 

 

 

 

A1-12-LacZ-PDL 1817A

 

 

 

 

 

 

A1-12-LacZ-PDL 1817B

 

 

 

 

 

 

PCPGDL1821 BS Clone

 

 

 

 

 

 

PCPGUCSB X2

 

 

 

 

 

 

D11SPDL187A1-1-2

 

 

 

 

 

 

A2-1-1LACZ-A2-PDL1817B

 

 

 

 

 

 

PDL1817C-1

 

 

 

 

 

 

PDL1817B-1

 

 

 

 

 

 

PDL1817A-1

 

 

 

 

 

 

PCPGDL1821B3-L1X2

 

 

 

 

 

 

PCPGDL1821B3J1

 

 

 

 

Plasmid reagents

 

GS 1694

 

 

 

5 vials

 

 

PAP 1166

 

 

 

3 vials

 

 

PAP 1205

 

 

 

3 vials

MAB huDEL-1-BA-1.1

 

Negative Control

 

 

 

~10- 15ml ea

 

 

1B08 fusion product

 

 

 

 

 

 

1G04 fusion product

 

 

 

 

 

 

1G05 fusion product

 

 

 

 

 

 

4D10 fusion product

 

 

 

 

 

 

4G09 fusion product

 

 

 

 

 

 

5C07 fusion product

 

 

 

 

 

 

5E04 fusion product

 

 

 

 

 

 

5E05 fusion product

 

 

 

 

 

 

5H07 fusion product

 

 

 

 

 

 

5H11 fusion product

 

 

 

 

 

 

6A08 fusion product

 

 

 

 

 

 

6A12 fusion product

 

 

 

 

 

 

6C11 fusion product

 

 

 

 

 

 

6D07 fusion product

 

 

 

 

 

 

6D10 fusion product

 

 

 

 

 

 

6E07 fusion product

 

 

 

 

 

 

6F07 fusion product

 

 

 

 

 

 

6F09 fusion product

 

 

 

 

 

 

6G10 fusion product

 

 

 

 

 

 

7E08 fusion product

 

 

 

 

 

 

7H08 fusion product

 

 

 

 

 

 

8A05 fusion product

 

 

 

 

 

22


--------------------------------------------------------------------------------


 

Product Name

 

Lot Number

 

Concentration

 

Quantity

 

 

8A06 fusion product

 

 

 

 

 

 

8D08 fusion product

 

 

 

 

 

 

8D10 fusion product

 

 

 

 

 

 

8E10 fusion product

 

 

 

 

 

 

8F05 fusion product

 

 

 

 

 

 

8G01 fusion product

 

 

 

 

 

 

8G09 fusion product

 

 

 

 

 

 

9F01 fusion product

 

 

 

 

 

 

9F09 fusion product

 

 

 

 

 

 

9G09 fusion product

 

 

 

 

 

 

10A10 fusion product

 

 

 

 

 

 

10E11 fusion product

 

 

 

 

 

 

10G04 fusion product

 

 

 

 

 

 

11A01 fusion product

 

 

 

 

 

 

11A04 fusion product

 

 

 

 

 

 

11A10 fusion product

 

 

 

 

 

 

11B07 fusion product

 

 

 

 

 

 

11C10 fusion product

 

 

 

 

 

 

11F06 fusion product

 

 

 

 

 

 

11H11 fusion product

 

 

 

 

 

 

12B01 fusion product

 

 

 

 

 

 

12C04 fusion product

 

 

 

 

 

 

12C09 fusion product

 

 

 

 

 

 

12D12 fusion product

 

 

 

 

 

 

12F09 fusion product

 

 

 

 

 

 

13A02 fusion product

 

 

 

 

 

 

13C02 fusion product

 

 

 

 

 

 

13C06 fusion product

 

 

 

 

 

 

13D04 fusion product

 

 

 

 

 

 

13F11 fusion product

 

 

 

 

 

 

13F12 fusion product

 

 

 

 

 

 

13G01 fusion product

 

 

 

 

 

 

13G07 fusion product

 

 

 

 

 

 

14A01 fusion product

 

 

 

 

 

 

14A10 fusion product

 

 

 

 

 

 

14A11 fusion product

 

 

 

 

 

 

14C09 fusion product

 

 

 

 

 

 

14D04 fusion product

 

 

 

 

 

 

14E12 fusion product

 

 

 

 

 

 

14F06 fusion product

 

 

 

 

 

 

14F12 fusion product

 

 

 

 

 

 

14H02 fusion product

 

 

 

 

 

 

14H04 fusion product

 

 

 

 

 

 

15A09 fusion product

 

 

 

 

 

 

15C04 fusion product

 

 

 

 

 

 

15C05 fusion product

 

 

 

 

 

 

15C09 fusion product

 

 

 

 

 

23


--------------------------------------------------------------------------------


 

Product Name

 

Lot Number

 

Concentration

 

Quantity

 

 

15E09 fusion product

 

 

 

 

 

 

15F11 fusion product

 

 

 

 

 

 

15H09 fusion product

 

 

 

 

 

 

16A11 fusion product

 

 

 

 

 

 

16B11 fusion product

 

 

 

 

 

 

16C09 fusion product

 

 

 

 

 

 

16C11 fusion product

 

 

 

 

 

 

16D12 fusion product

 

 

 

 

 

 

16E11 fusion product

 

 

 

 

 

 

16F10 fusion product

 

 

 

 

 

 

16F12 fusion product

 

 

 

 

 

 

16G09 fusion product

 

 

 

 

 

 

16H07 fusion product

 

 

 

 

 

 

16H08 fusion product

 

 

 

 

 

 

16H09 fusion product

 

 

 

 

 

 

16H10 fusion product

 

 

 

 

 

 

17F09 fusion product

 

 

 

 

 

 

17G06 fusion product

 

 

 

 

 

 

17G09 fusion product

 

 

 

 

 

 

18G10 fusion product

 

 

 

 

 

 

19A05 fusion product

 

 

 

 

 

 

19A11 fusion product

 

 

 

 

 

 

20D01 fusion product

 

 

 

 

 

24


--------------------------------------------------------------------------------



EXHIBIT D


BILL OF SALE AGREEMENT

This Bill of Sale Agreement (the “Agreement”) is made as of      day of January,
2007, by and between Valentis, Inc., a Delaware corporation (the “Seller”) and
Medarex, Inc., a New Jersey corporation (the “Buyer”).  Seller and Buyer are
parties to a certain Asset Purchase Agreement dated  January 15      , 2007 (the
“Asset Purchase Agreement”). Capitalized terms used without definitions herein
shall the meanings ascribed to such terms in the Asset Purchase Agreement.

1.                                       Sale and Purchase of Acquired Assets. 
Pursuant to the Asset Purchase Agreement, Buyer on the date hereof purchased the
Acquired Assets from Seller.  In accordance with and subject to the terms and
conditions set forth in the Asset Purchase Agreement, for good and valuable
consideration, the receipt of which is hereby acknowledged, Seller does hereby
sell, assign, bargain, transfer, convey and deliver unto Buyer all of its right,
title and interest in and to the Acquired Assets.

2.                                       No Assumed Liabilities.  In accordance
with and subject to the terms and conditions set forth in the Asset Purchase
Agreement, Buyer does not agree to assume or pay any Liabilities or any other
debts, obligations or Liabilities of Seller not expressly assumed by Buyer in
the Asset Purchase Agreement.

3.                                       Cooperation.  Buyer and Seller agree to
cooperate with each other to execute and deliver such other documents and
instruments and to do such further acts and things as may be reasonably
requested by the other to evidence, document or carry out the sale of the
Acquired Assets and the assumption of no assumed Liabilities.

4.                                       Effect of Agreement.  Nothing in this
Agreement shall, or shall be deemed to, modify or otherwise affect any
provisions of the Asset Purchase Agreement or affect the rights of the parties
under the Asset Purchase Agreement.  In the event of conflict between the
provisions hereof and the provisions of the Asset Purchase Agreement, the
provisions of the Asset Purchase Agreement shall govern and control.

IN WITNESS WHEREOF, Seller and Buyer have caused this Bill of Sale to be
executed on the date first written above.

SELLER:

 

BUYER:

 

 

 

Valentis, Inc.

 

Medarex, Inc.

 

 

 

By:

 

 

By:

 

 

 

 

 

Title:

 

 

Title:

 

 

 

25


--------------------------------------------------------------------------------


EXHIBIT E

Valentis Letter Head

By Facsimile (615-343-0488) and First Class US Mail

Office of Technology Transfer

Vanderbilt University

405 Kirkland Hall

Nashville, TN 37240

Re:  Notice of Assignment of Del-1 Patent Rights and License Agreement

To whom it may concern:

As you know, Valentis, Inc. currently retains right, title and interest to the
Del-1 inventions (“Del-1 Inventions”), as they are identified in the license
agreement dated July 17, 2005, and as amended between Valentis, Inc., (f/k/a
Progenitor, Inc.) and Vanderbilt University (“Agreements”).

This shall serve as notice that Valentis, Inc. is assigning to Medarex, Inc. its
equal, undivided and exclusive right, title and interest relating to the Del-1
Inventions, and assigning the Agreements themselves, provided the anticipated
closing between Valentis, Inc. and Medarex occurs (“Closing Date”).

Medarex, Inc., in its agreement with Valentis, Inc. will expressly assume, in
writing, performance of all terms and conditions of the Agreements.

After the Closing Date, Vanderbilt University should kindly cease interfacing
with Valentis, Inc. regarding the Del-1 Inventions and should direct any and all
information, correspondence and the like concerning the Del-1 Inventions to: 
Medarex, Inc., Business Development Department, 707 State Road, Princeton, NJ
08540, Attn: Melinda Shockley.

Please sign and date and return to me by facsimile with the original by US mail
in acknowledgement of the foregoing.

Thank you.

 

Valentis, Inc.

 

 

 

 

 

Benjamin McGraw

 

 

 

 

 

CEO

 

26


--------------------------------------------------------------------------------


READ AND ACKNOWLEDGED:

Vanderbilt University

By:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

Date:

 

 

 

Please fax to Valentis at 650.652.1990 attention Mary Lou Froese and send
original by postpaid, first class, registered or certified mail to Valentis at
863A Mitten Road, Burlingame, CA 94402.  Thank you.

Confidential

This shall serve as notice that Valentis is assigning to Medarex, Inc. its
equal, undivided and exclusive right, title and interest relating to the Del-1
inventions, as detailed in the relevant agreements (the “Agreements”), as
amended, between Valentis and Vanderbilt University, and assigning the
Agreements themselves,  provided the anticipated closing between Valentis and
Medarex is consummated (“Closing Date”).

In accordance with the Agreements, Medarex, Inc., in its agreement with
Valentis, will expressly assume, in writing, performance of all terms and
conditions of the Agreements.

27


--------------------------------------------------------------------------------


After the Closing Date, Vanderbilt University should cease interfacing with
Valentis regarding the Del-1 inventions and should direct any and all
information, correspondence and the like concerning the Del-1 inventions to  
Medarex, Inc., Business Development Department, 707 State Road, Princeton, NJ
08540, Attn: Melinda Shockley.

READ AND ACKNOWLEDGED:

Vanderbilt University

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

(Vanderbilt: Please fax to Valentis at              and send original by
postpaid, first class, registered or certified mail to Valentis.  Thank you.

28


--------------------------------------------------------------------------------